    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 1 of 207




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

JANE DOE 1,                                 )
          Plaintiff,                        ) CIVIL ACTION FILE
      v.                                    ) NO. 1:19-CV-03840-WMR
RED ROOF INNS, INC., VARAHI HOTEL ,         )
LLC, FMW RRI NC, LLC, WESTMONT              )
HOSPITALITY GROUP, INC., RRI III, LLC,      )
WHG SU ATLANTA, LP, SUB-SU HOTEL            )
GP, LLC, CHOICE HOTELS                      )
INTERNATIONAL, INC., WYNDHAM                )
HOTELS & RESORTS, INC., MICROTEL            )
INNS AND SUITES FRANCHISING, INC.,          )
KUZZINS BUFORD, LLC, RAMADA                 )
WORLDWIDE INC., JEET & JJ LLC,              )
NEWTEL V CORPORATION, CPLG HOL,             )
LLC, CPLG PROPERTIES, LLC,                  )
COREPOINT LODGING, INC., LQ                 )
MANAGEMENT, LLC, LA QUINTA                  )
WORLDWIDE, LLC, HAMENT DESAI,               )
VAD PROPERTY MANAGEMENT, LLC,               )
VANTAGE HOSPITALITY GROUP, INC.,            )
2014 SE OWNER 5-EMORY, LLC, LAXMI           )
DRUID HILLS HOTEL, LLC, JHM                 )
HOTELS MANAGEMENT, INC., AURO               )
HOTELS MANAGEMENT, LLC, HILTON              )
FRANCHISE HOLDINGS, LLC, HILTON             )
DOMESTIC OPERATING COMPANY,                 )
INC., HILTON WORLDWIDE HOLDINGS,            )
INC. and JOHN DOES 1-10.                    )
                                            )
          Defendants.                       )
      Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 2 of 207




 ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS LAXMI
DRUID HILLS HOTEL, LLC, JHM HOTELS MANAGEMENT, INC., AND
 AURO HOTELS MANAGEMENT, LLC TO PLAINTIFF’S AMENDED
                        COMPLAINT

      COME NOW, Defendants LAXMI DRUID HILLS HOTEL, LLC, JHM

HOTELS MANAGEMENT, INC., and AURO HOTELS MANAGEMENT, LLC,

(hereinafter “Defendants”) in the above-styled action, and file their Answer and

Affirmative Defenses to Plaintiff’s Amended Complaint, showing the Court as

follows:

                           AFFIRMATIVE DEFENSES

                       FIRST AFFIRMATIVE DEFENSE

      Plaintiff has failed to state a claim for which relief can be granted.

                     SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the fact that no act or omission by

Defendants has caused the Plaintiff’s alleged injury or damages.

                      THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred on the grounds of acquiescence, waiver,

estoppel, and/or laches.

                     FOURTH AFFIRMATIVE DEFENSE




                                         -2-
      Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 3 of 207




      The losses, if any, sustained by Plaintiff were the result of conduct of

persons or entities over whom Defendants have no control or responsibility, and

for whose conduct Defendants are thus not liable.

                       FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims against Defendants are barred because there is no causal

connection between any alleged act, error, or omission by Defendants and the

Plaintiff’s alleged injury or damages.

                       SIXTH AFFIRMATIVE DEFENSE

      Defendants hereby give notice that it intends to rely upon such other

defenses as may become apparent during the course of discovery and thus

expressly reserves the right to amend this Answer to assert such defenses.

                     SEVENTH AFFIRMATIVE DEFENSE

      The injuries or damages complained of was caused in whole or in part by the

negligence of Plaintiff and that such negligence equaled or exceeded any

negligence on the part of Defendants.

                      EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff willingly, knowingly and voluntarily exposed herself to and

assumed the risk and therefore, Plaintiff’s recovery is barred.



                                         -3-
      Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 4 of 207




                      NINTH AFFIRMATIVE DEFENSE

      Any alleged negligence or breach of duty by Defendants was not a

proximate cause of the damages claimed.

                      TENTH AFFIRMATIVE DEFENSE

      Plaintiff has released, settled, entered into accord and satisfaction or

otherwise compromised her claims herein and, accordingly, said claims are barred

by the operation of law.

                   ELEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s alleged damages were caused by a superseding, intervening act,

which was beyond the knowledge or control of Defendants.

                    TWELFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred in whole or in part because of her own

comparative negligence.

                  THIRTEENTH AFFIRMATIVE DEFENSE

      Defendants at all times relevant hereto acted in accordance with the

applicable standard of care under the circumstances.

                 FOURTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the applicable statute of limitations.



                                         -4-
      Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 5 of 207




                   FIFTEENTH AFFIRMATIVE DEFENSE

      The imposition of punitive damages in this case is improper, as there is an

absence of a showing of malicious intent to cause harm to the Plaintiff.

                   SIXTEENTH AFFIRMATIVE DEFENSE

      An award of punitive or exemplary damages in this action would constitute a

violation of these Defendants’ right to due process of law under the Due Process

clauses of the Fifth and Fourteenth Amendments to the United States Constitution

and under paragraphs 1 and 2 of Article 1 of the Georgia Constitution because

Georgia does not have sufficient procedural safeguards to ensure that the jury’s

discretion in awarding punitive damages was reasonably constrained. Therefore,

any award of punitive damages would be an excessive and arbitrary deprivation of

property without due process of law.

                 SEVENTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims for attorney’s fees are unwarranted and unsupported by

any construction of the facts of this case. As such, Plaintiff’s claims for attorney’s

fees should be dismissed.

                  EIGHTEENTH AFFIRMATIVE DEFENSE

      Answering now the separate paragraphs of Plaintiff’s Complaint, Defendants

show the Court as follows:


                                         -5-
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 6 of 207




                                        1.

     The allegations of Paragraph 1 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 1 of the Amended Complaint.

                                        2.

     Defendants deny any sex trafficking occurred at their hotels. In further

responding, Defendants do not have sufficient knowledge or information with

which to either admit or deny the allegations in Paragraph 2 of the Amended

Complaint.

                                        3.

     Defendants deny any sex trafficking occurred at their hotels. In further

responding, Defendants do not have sufficient knowledge or information with

which to either admit or deny the allegations in Paragraph 3 of the Amended

Complaint.

                                        4.

     Defendants deny any sex trafficking occurred at their hotels. In further

responding, Defendants do not have sufficient knowledge or information with




                                    -6-
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 7 of 207




which to either admit or deny the allegations in Paragraph 4 of the Amended

Complaint.

                                        5.

     Defendants deny any sex trafficking occurred at their hotels. In further

responding, Defendants do not have sufficient knowledge or information with

which to either admit or deny the allegations in Paragraph 5 of the Amended

Complaint.

                                        6.

     Defendants deny any sex trafficking occurred at their hotels. In further

responding, Defendants do not have sufficient knowledge or information with

which to either admit or deny the allegations in Paragraph 6 of the Amended

Complaint.

                                        7.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 7 of the Amended Complaint.

                                        8.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 8 of the Amended Complaint.

                                        9.


                                    -7-
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 8 of 207




     As to these Defendants, Defendants deny the allegations contained in

Paragraph 9 of the Amended Complaint.

                                         10.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 10 of the Amended Complaint.

                                         11.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 11 of the Amended Complaint.

                                         12.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 12 of the Amended Complaint.

                                         13.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 13 of the Amended Complaint.

                                         14.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 14 of the Amended Complaint.

                                         15.




                                    -8-
      Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 9 of 207




      Defendants are without sufficient knowledge or information with which to

either admit or deny the allegations of Paragraph 15 of the Amended Complaint.

                                         16.

      No response is required to this Paragraph. To the extent a response is

required, denied.

                                         17.

      The allegations of Paragraph 17 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 17 of the Amended Complaint.

                                         18.

      The allegations of Paragraph 18 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 18 of the Amended Complaint.

                                         19.

      The allegations of Paragraph 19 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient




                                       -9-
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 10 of 207




knowledge or information which to either admit or deny the allegations in

Paragraph 19 of the Amended Complaint.

                                         20.

     The allegations of Paragraph 20 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 20 of the Amended Complaint.

                                         21.

     The allegations of Paragraph 21 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 21 of the Amended Complaint.

                                         22.

     The allegations of Paragraph 22 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 22 of the Amended Complaint.

                                         23.




                                    - 10 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 11 of 207




     The allegations of Paragraph 23 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 23 of the Amended Complaint.

                                         24.

     The allegations of Paragraph 24 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 24 of the Amended Complaint.

                                         25.

     The allegations of Paragraph 25 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 25 of the Amended Complaint.

                                         26.

     The allegations of Paragraph 26 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 26 of the Amended Complaint.


                                    - 11 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 12 of 207




                                         27.

     The allegations of Paragraph 27 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 27 of the Amended Complaint.

                                         28.

     The allegations of Paragraph 28 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 28 of the Amended Complaint.

                                         29.

     The allegations of Paragraph 29 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 29 of the Amended Complaint.

                                         30.

     The allegations of Paragraph 30 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient




                                    - 12 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 13 of 207




knowledge or information which to either admit or deny the allegations in

Paragraph 30 of the Amended Complaint.

                                         31.

     The allegations of Paragraph 31 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 31 of the Amended Complaint.

                                         32.

     The allegations of Paragraph 32 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 32 of the Amended Complaint.

                                         33.

     The allegations of Paragraph 33 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 33 of the Amended Complaint.

                                         34.




                                    - 13 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 14 of 207




     The allegations of Paragraph 34 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 34 of the Amended Complaint.

                                         35.

     The allegations of Paragraph 35 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 35 of the Amended Complaint.

                                         36.

     The allegations of Paragraph 36 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 36 of the Amended Complaint.

                                         37.

     The allegations of Paragraph 37 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 37 of the Amended Complaint.


                                    - 14 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 15 of 207




                                         38.

     The allegations of Paragraph 38 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 38 of the Amended Complaint.

                                         39.

     The allegations of Paragraph 39 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 39 of the Amended Complaint.

                                         40.

     The allegations of Paragraph 40 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 40 of the Amended Complaint.

                                         41.

     The allegations of Paragraph 41 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient




                                    - 15 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 16 of 207




knowledge or information which to either admit or deny the allegations in

Paragraph 41 of the Amended Complaint.

                                         42.

     The allegations of Paragraph 42 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 42 of the Amended Complaint.

                                         43.

     The allegations of Paragraph 43 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 43 of the Amended Complaint.

                                         44.

     The allegations of Paragraph 44 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 44 of the Amended Complaint.

                                         45.




                                    - 16 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 17 of 207




     The allegations of Paragraph 45 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 45 of the Amended Complaint.

                                         46.

     The allegations of Paragraph 46 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 46 of the Amended Complaint.

                                         47.

     The allegations of Paragraph 47 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 47 of the Amended Complaint.

                                         48.

     The allegations of Paragraph 48 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 48 of the Amended Complaint.


                                    - 17 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 18 of 207




                                         49.

      The allegations of Paragraph 49 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 49 of the Amended Complaint.

                                         50.

      The allegations of Paragraph 50 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 50 of the Amended Complaint.

                                         51.

      The allegations of Paragraph 51 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 51 of the Amended Complaint.

                                         52.

      The allegations of Paragraph 52 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient




                                       - 18 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 19 of 207




knowledge or information which to either admit or deny the allegations in

Paragraph 52 of the Amended Complaint.

                                         53.

     The allegations of Paragraph 53 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 53 of the Amended Complaint.

                                         54.

     The allegations of Paragraph 54 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 54 of the Amended Complaint.

                                         55.

     The allegations of Paragraph 55 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 55 of the Amended Complaint.

                                         56.




                                    - 19 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 20 of 207




     The allegations of Paragraph 56 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 56 of the Amended Complaint.

                                         57.

     The allegations of Paragraph 57 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 57 of the Amended Complaint.

                                         58.

     The allegations of Paragraph 58 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 58 of the Amended Complaint.

                                         59.

     The allegations of Paragraph 59 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 59 of the Amended Complaint.


                                    - 20 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 21 of 207




                                         60.

      The allegations of Paragraph 60 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 60 of the Amended Complaint.

                                         61.

      Defendants JHM Hotels Management, Inc., and LAXMI Druid Hills Hotel,

LLC admit they operated a hotel located at the stated address during the relevant

time periods. Defendant Auro Hotels Management denies it operated the hotel

during the relevant time period as the entity was not formed until October 2017.

                                         62.

      The allegations of Paragraph 62 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 62 of the Amended Complaint.

                                         63.

      Defendants admit the allegations contained in Paragraph 63 of the Amended

Complaint.

                                         64.


                                       - 21 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 22 of 207




      Defendants admit the allegations contained in Paragraph 64 of the Amended

Complaint.

                                         65.

      Defendants admit the allegations contained in Paragraph 65 of the Amended

Complaint.

                                         66.

      The allegations of Paragraph 66 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 66 of the Amended Complaint.

                                         67.

      The allegations of Paragraph 67 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 67 of the Amended Complaint.

                                         68.

      The allegations of Paragraph 68 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient




                                       - 22 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 23 of 207




knowledge or information which to either admit or deny the allegations in

Paragraph 68 of the Amended Complaint.

                                         69.

     The allegations of Paragraph 69 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 69 of the Amended Complaint.

                                         70.

     The allegations of Paragraph 70 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 70 of the Amended Complaint.

                                         71.

     Defendants admit the allegations contained in Paragraph 71 of the Amended

Complaint.

                                         72.

     Defendants admit the allegations contained in Paragraph 72 of the Amended

Complaint.

                                         73.


                                    - 23 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 24 of 207




     Defendants admit the allegations contained in Paragraph 73 of the Amended

Complaint.

                                         74.

     The allegations of Paragraph 74 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 74 of the Amended Complaint.

                                         75.

     The allegations of Paragraph 75 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 75 of the Amended Complaint.

                                         76.

     The allegations of Paragraph 76 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 76 of the Amended Complaint.

                                         77.




                                    - 24 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 25 of 207




     The allegations of Paragraph 77 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 77 of the Amended Complaint.

                                         78.

     The allegations of Paragraph 78 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 78 of the Amended Complaint.

                                         79.

     The allegations of Paragraph 79 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 79 of the Amended Complaint.

                                         80.

     The allegations of Paragraph 80 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 80 of the Amended Complaint.


                                    - 25 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 26 of 207




                                         81.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 81 of the Amended Complaint.

                                         82.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 82 of the Amended Complaint.

                                         83.

      The allegations of Paragraph 83 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 83 of the Amended Complaint.

                                         84.

      The allegations of Paragraph 84 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 84 of the Amended Complaint.

                                         85.

      The allegations of Paragraph 85 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient


                                       - 26 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 27 of 207




knowledge or information which to either admit or deny the allegations in

Paragraph 85 of the Amended Complaint.

                                         86.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 86 of the Amended Complaint.

                                         87.

     The allegations of Paragraph 87 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 87 of the Amended Complaint.

                                         88.

     The allegations of Paragraph 88 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 88 of the Amended Complaint.

                                         89.

     The allegations of Paragraph 89 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient




                                    - 27 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 28 of 207




knowledge or information which to either admit or deny the allegations in

Paragraph 89 of the Amended Complaint.

                                         90.

     The allegations of Paragraph 90 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 90 of the Amended Complaint.

                                         91.

     The allegations of Paragraph 91 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 91 of the Amended Complaint.

                                         92.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 92 of the Amended Complaint.

                                         93.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 93 of the Amended Complaint.

                                         94.


                                    - 28 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 29 of 207




     As to these Defendants, Defendants deny the allegations contained in

Paragraph 94 of the Amended Complaint.

                                         95.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 95 of the Amended Complaint.

                                         96.

     The allegations of Paragraph 96 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 96 of the Amended Complaint.

                                         97.

     The allegations of Paragraph 97 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 97 of the Amended Complaint.

                                         98.

     The allegations of Paragraph 98 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient




                                    - 29 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 30 of 207




knowledge or information which to either admit or deny the allegations in

Paragraph 98 of the Amended Complaint.

                                         99.

      The allegations of Paragraph 99 of the Amended Complaint are not directed

at these Defendants. In further responding, Defendants do not have sufficient

knowledge or information which to either admit or deny the allegations in

Paragraph 99 of the Amended Complaint.

                                     100.

      The allegations of Paragraph 100 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 100 of the Amended Complaint.

                                     101.

      The allegations of Paragraph 101 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 101 of the Amended Complaint.

                                     102.




                                      - 30 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 31 of 207




      As to these Defendants, Defendants deny the allegations contained in

Paragraph 102 of the Amended Complaint.

                                     103.

      The allegations of Paragraph 103 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 103 of the Amended Complaint.

                                     104.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 104 of the Amended Complaint.

                                     105.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 105 of the Amended Complaint.

                                     106.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 106 of the Amended Complaint.

                                     107.

      The allegations of Paragraph 107 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have


                                      - 31 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 32 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 107 of the Amended Complaint.

                                     108.

      The allegations of Paragraph 108 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 108 of the Amended Complaint.

                                     109.

      The allegations of Paragraph 109 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 109 of the Amended Complaint.

                                     110.

      The allegations of Paragraph 110 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 110 of the Amended Complaint.

                                     111.




                                      - 32 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 33 of 207




      The allegations of Paragraph 111 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 111 of the Amended Complaint.

                                     112.

      The allegations of Paragraph 112 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 112 of the Amended Complaint.

                                     113.

      The allegations of Paragraph 113 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 113 of the Amended Complaint.

                                     114.

      The allegations of Paragraph 114 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 114 of the Amended Complaint.


                                      - 33 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 34 of 207




                                      115.

      The allegations of Paragraph 115 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 115 of the Amended Complaint.

                                      116.

      The allegations of Paragraph 116 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 116 of the Amended Complaint.

                                      117.

      The allegations of Paragraph 117 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 117 of the Amended Complaint.

                                      118.

      The allegations of Paragraph 118 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have




                                       - 34 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 35 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 118 of the Amended Complaint.

                                     119.

      The allegations of Paragraph 119 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 119 of the Amended Complaint.

                                     120.

      The allegations of Paragraph 120 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 120 of the Amended Complaint.

                                     121.

      The allegations of Paragraph 121 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 121 of the Amended Complaint.

                                     122.




                                      - 35 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 36 of 207




      The allegations of Paragraph 122 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 122 of the Amended Complaint.

                                     123.

      The allegations of Paragraph 123 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 123 of the Amended Complaint.

                                     124.

      The allegations of Paragraph 124 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 124 of the Amended Complaint.

                                     125.

      The allegations of Paragraph 125 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 125 of the Amended Complaint.


                                      - 36 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 37 of 207




                                     126.

      The allegations of Paragraph 126 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 126 of the Amended Complaint.

                                     127.

      The allegations of Paragraph 127 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 127 of the Amended Complaint.

                                     128.

      The allegations of Paragraph 128 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 128 of the Amended Complaint.

                                     129.

      The allegations of Paragraph 129 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 37 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 38 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 129 of the Amended Complaint.

                                     130.

      The allegations of Paragraph 130 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 130 of the Amended Complaint.

                                     131.

      The allegations of Paragraph 131 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 131 of the Amended Complaint.

                                     132.

      The allegations of Paragraph 132 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 132 of the Amended Complaint.

                                     133.




                                      - 38 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 39 of 207




      The allegations of Paragraph 133 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 133 of the Amended Complaint.

                                      134.

      The allegations of Paragraph 134 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 134 of the Amended Complaint.

                                      135.

      The allegations of Paragraph 135 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 135 of the Amended Complaint.

                                      136.

      The allegations of Paragraph 136 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 136 of the Amended Complaint.


                                       - 39 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 40 of 207




                                     137.

      The allegations of Paragraph 137 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 137 of the Amended Complaint.

                                     138.

      The allegations of Paragraph 138 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 138 of the Amended Complaint.

                                     139.

      The allegations of Paragraph 139 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 139 of the Amended Complaint.

                                     140.

      The allegations of Paragraph 140 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 40 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 41 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 140 of the Amended Complaint.

                                     141.

      The allegations of Paragraph 141 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 141 of the Amended Complaint.

                                     142.

      The allegations of Paragraph 142 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 142 of the Amended Complaint.

                                     143.

      The allegations of Paragraph 143 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 143 of the Amended Complaint.

                                     144.




                                      - 41 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 42 of 207




      The allegations of Paragraph 144 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 144 of the Amended Complaint.

                                     145.

      The allegations of Paragraph 145 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 145 of the Amended Complaint.

                                     146.

      The allegations of Paragraph 146 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 146 of the Amended Complaint.

                                     147.

      The allegations of Paragraph 147 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 147 of the Amended Complaint.


                                      - 42 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 43 of 207




                                      148.

      The allegations of Paragraph 148 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 148 of the Amended Complaint.

                                      149.

      The allegations of Paragraph 149 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 149 of the Amended Complaint.

                                      150.

      The allegations of Paragraph 150 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 150 of the Amended Complaint.

                                      151.

      The allegations of Paragraph 151 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have




                                       - 43 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 44 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 151 of the Amended Complaint.

                                     152.

      The allegations of Paragraph 152 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 152 of the Amended Complaint.

                                     153.

      The allegations of Paragraph 153 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 153 of the Amended Complaint.

                                     154.

      The allegations of Paragraph 154 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 154 of the Amended Complaint.

                                     155.




                                      - 44 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 45 of 207




      The allegations of Paragraph 155 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 155 of the Amended Complaint.

                                     156.

      The allegations of Paragraph 156 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 156 of the Amended Complaint.

                                     157.

      The allegations of Paragraph 157 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 157 of the Amended Complaint.

                                     158.

      The allegations of Paragraph 158 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 158 of the Amended Complaint.


                                      - 45 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 46 of 207




                                     159.

      The allegations of Paragraph 159 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 159 of the Amended Complaint.

                                     160.

      The allegations of Paragraph 160 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 160 of the Amended Complaint.

                                     161.

      The allegations of Paragraph 161 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 161 of the Amended Complaint.

                                     162.

      The allegations of Paragraph 162 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 46 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 47 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 162 of the Amended Complaint.

                                     163.

      The allegations of Paragraph 163 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 163 of the Amended Complaint.

                                     164.

      The allegations of Paragraph 164 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 164 of the Amended Complaint.

                                     165.

      The allegations of Paragraph 165 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 165 of the Amended Complaint.

                                     166.




                                      - 47 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 48 of 207




      The allegations of Paragraph 166 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 166 of the Amended Complaint.

                                     167.

      The allegations of Paragraph 167 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 167 of the Amended Complaint.

                                     168.

      The allegations of Paragraph 168 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 168 of the Amended Complaint.

                                     169.

      The allegations of Paragraph 169 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 169 of the Amended Complaint.


                                      - 48 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 49 of 207




                                     170.

      The allegations of Paragraph 170 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 170 of the Amended Complaint.

                                     171.

      The allegations of Paragraph 171 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 171 of the Amended Complaint.

                                     172.

      The allegations of Paragraph 172 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 172 of the Amended Complaint.

                                     173.

      The allegations of Paragraph 173 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 49 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 50 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 173 of the Amended Complaint.

                                     174.

      The allegations of Paragraph 174 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 174 of the Amended Complaint.

                                     175.

      The allegations of Paragraph 175 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 175 of the Amended Complaint.

                                     176.

      The allegations of Paragraph 176 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 176 of the Amended Complaint.

                                     177.




                                      - 50 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 51 of 207




      The allegations of Paragraph 177 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 177 of the Amended Complaint.

                                     178.

      The allegations of Paragraph 178 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 178 of the Amended Complaint.

                                     179.

      The allegations of Paragraph 179 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 179 of the Amended Complaint.

                                     180.

      The allegations of Paragraph 180 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 180 of the Amended Complaint.


                                      - 51 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 52 of 207




                                      181.

      The allegations of Paragraph 181 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 181 of the Amended Complaint.

                                      182.

      The allegations of Paragraph 182 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 182 of the Amended Complaint.

                                      183.

      The allegations of Paragraph 183 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 183 of the Amended Complaint.

                                      184.

      The allegations of Paragraph 184 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have




                                       - 52 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 53 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 184 of the Amended Complaint.

                                     185.

      The allegations of Paragraph 185 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 185 of the Amended Complaint.

                                     186.

      The allegations of Paragraph 186 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 186 of the Amended Complaint.

                                     187.

      The allegations of Paragraph 187 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 187 of the Amended Complaint.

                                     188.




                                      - 53 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 54 of 207




      The allegations of Paragraph 188 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 188 of the Amended Complaint.

                                     189.

      The allegations of Paragraph 189 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 189 of the Amended Complaint.

                                     190.

      The allegations of Paragraph 190 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 190 of the Amended Complaint.

                                     191.

      The allegations of Paragraph 191 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 191 of the Amended Complaint.


                                      - 54 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 55 of 207




                                     192.

      The allegations of Paragraph 192 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 192 of the Amended Complaint.

                                     193.

      The allegations of Paragraph 193 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 193 of the Amended Complaint.

                                     194.

      The allegations of Paragraph 194 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 194 of the Amended Complaint.

                                     195.

      The allegations of Paragraph 195 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 55 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 56 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 195 of the Amended Complaint.

                                     196.

      The allegations of Paragraph 196 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 196 of the Amended Complaint.

                                     197.

      The allegations of Paragraph 197 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 197 of the Amended Complaint.

                                     198.

      The allegations of Paragraph 198 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 198 of the Amended Complaint.

                                     199.




                                      - 56 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 57 of 207




      The allegations of Paragraph 199 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 199 of the Amended Complaint.

                                      200.

      The allegations of Paragraph 200 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 200 of the Amended Complaint.

                                      201.

      The allegations of Paragraph 201 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 201 of the Amended Complaint.

                                      202.

      The allegations of Paragraph 202 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 202 of the Amended Complaint.


                                       - 57 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 58 of 207




                                     203.

      The allegations of Paragraph 203 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 203 of the Amended Complaint.

                                     204.

      The allegations of Paragraph 204 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 204 of the Amended Complaint.

                                     205.

      The allegations of Paragraph 205 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 205 of the Amended Complaint.

                                     206.

      The allegations of Paragraph 206 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 58 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 59 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 206 of the Amended Complaint.

                                     207.

      The allegations of Paragraph 207 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 207 of the Amended Complaint.

                                     208.

      The allegations of Paragraph 208 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 208 of the Amended Complaint.

                                     209.

      The allegations of Paragraph 209 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 209 of the Amended Complaint.

                                     210.




                                      - 59 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 60 of 207




      The allegations of Paragraph 210 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 210 of the Amended Complaint.

                                     211.

      The allegations of Paragraph 211 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 211 of the Amended Complaint.

                                     212.

      The allegations of Paragraph 212 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 212 of the Amended Complaint.

                                     213.

      The allegations of Paragraph 213 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 213 of the Amended Complaint.


                                      - 60 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 61 of 207




                                      214.

      The allegations of Paragraph 214 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 214 of the Amended Complaint.

                                      215.

      The allegations of Paragraph 215 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 215 of the Amended Complaint.

                                      216.

      The allegations of Paragraph 216 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 216 of the Amended Complaint.

                                      217.

      The allegations of Paragraph 217 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have




                                       - 61 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 62 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 217 of the Amended Complaint.

                                     218.

      The allegations of Paragraph 218 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 218 of the Amended Complaint.

                                     219.

      The allegations of Paragraph 219 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 219 of the Amended Complaint.

                                     220.

      The allegations of Paragraph 220 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 220 of the Amended Complaint.

                                     221.




                                      - 62 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 63 of 207




      The allegations of Paragraph 221 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 221 of the Amended Complaint.

                                     222.

      The allegations of Paragraph 222 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 222 of the Amended Complaint.

                                     223.

      The allegations of Paragraph 223 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 223 of the Amended Complaint.

                                     224.

      The allegations of Paragraph 224 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 224 of the Amended Complaint.


                                      - 63 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 64 of 207




                                     225.

      The allegations of Paragraph 225 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 225 of the Amended Complaint.

                                     226.

      The allegations of Paragraph 226 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 226 of the Amended Complaint.

                                     227.

      The allegations of Paragraph 227 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 227 of the Amended Complaint.

                                     228.

      The allegations of Paragraph 228 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 64 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 65 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 228 of the Amended Complaint.

                                     229.

      The allegations of Paragraph 229 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 229 of the Amended Complaint.

                                     230.

      The allegations of Paragraph 230 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 230 of the Amended Complaint.

                                     231.

      The allegations of Paragraph 231 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 231 of the Amended Complaint.

                                     232.




                                      - 65 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 66 of 207




      The allegations of Paragraph 232 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 232 of the Amended Complaint.

                                     233.

      The allegations of Paragraph 233 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 233 of the Amended Complaint.

                                     234.

      The allegations of Paragraph 234 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 234 of the Amended Complaint.

                                     235.

      The allegations of Paragraph 235 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 235 of the Amended Complaint.


                                      - 66 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 67 of 207




                                     236.

      The allegations of Paragraph 236 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 236 of the Amended Complaint.

                                     237.

      The allegations of Paragraph 237 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 237 of the Amended Complaint.

                                     238.

      The allegations of Paragraph 238 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 238 of the Amended Complaint.

                                     239.

      The allegations of Paragraph 239 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 67 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 68 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 239 of the Amended Complaint.

                                     240.

      The allegations of Paragraph 240 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 240 of the Amended Complaint.

                                     241.

      The allegations of Paragraph 241 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 241 of the Amended Complaint.

                                     242.

      The allegations of Paragraph 242 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 242 of the Amended Complaint.

                                     243.




                                      - 68 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 69 of 207




      The allegations of Paragraph 243 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 243 of the Amended Complaint.

                                     244.

      The allegations of Paragraph 244 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 244 of the Amended Complaint.

                                     245.

      The allegations of Paragraph 245 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 245 of the Amended Complaint.

                                     246.

      The allegations of Paragraph 246 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 246 of the Amended Complaint.


                                      - 69 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 70 of 207




                                     247.

      The allegations of Paragraph 247 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 247 of the Amended Complaint.

                                     248.

      The allegations of Paragraph 248 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 248 of the Amended Complaint.

                                     249.

      The allegations of Paragraph 249 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 249 of the Amended Complaint.

                                     250.

      The allegations of Paragraph 250 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 70 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 71 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 250 of the Amended Complaint.

                                     251.

      The allegations of Paragraph 251 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 251 of the Amended Complaint.

                                     252.

      The allegations of Paragraph 252 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 252 of the Amended Complaint.

                                     253.

      The allegations of Paragraph 253 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 253 of the Amended Complaint.

                                     254.




                                      - 71 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 72 of 207




      The allegations of Paragraph 254 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 254 of the Amended Complaint.

                                     255.

      The allegations of Paragraph 255 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 255 of the Amended Complaint.

                                     256.

      The allegations of Paragraph 256 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 256 of the Amended Complaint.

                                     257.

      The allegations of Paragraph 257 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 257 of the Amended Complaint.


                                      - 72 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 73 of 207




                                     258.

      The allegations of Paragraph 258 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 258 of the Amended Complaint.

                                     259.

      The allegations of Paragraph 259 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 259 of the Amended Complaint.

                                     260.

      The allegations of Paragraph 260 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 260 of the Amended Complaint.

                                     261.

      The allegations of Paragraph 261 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 73 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 74 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 261 of the Amended Complaint.

                                     262.

      The allegations of Paragraph 262 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 262 of the Amended Complaint.

                                     263.

      The allegations of Paragraph 263 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 263 of the Amended Complaint.

                                     264.

      The allegations of Paragraph 264 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 264 of the Amended Complaint.

                                     265.




                                      - 74 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 75 of 207




      The allegations of Paragraph 265 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 265 of the Amended Complaint.

                                      266.

      The allegations of Paragraph 266 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 266 of the Amended Complaint.

                                      267.

      The allegations of Paragraph 267 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 267 of the Amended Complaint.

                                      268.

      The allegations of Paragraph 268 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 268 of the Amended Complaint.


                                       - 75 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 76 of 207




                                     269.

      The allegations of Paragraph 269 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 269 of the Amended Complaint.

                                     270.

      The allegations of Paragraph 270 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 270 of the Amended Complaint.

                                     271.

      The allegations of Paragraph 271 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 271 of the Amended Complaint.

                                     272.

      The allegations of Paragraph 272 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 76 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 77 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 272 of the Amended Complaint.

                                     273.

      The allegations of Paragraph 273 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 273 of the Amended Complaint.

                                     274.

      The allegations of Paragraph 274 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 274 of the Amended Complaint.

                                     275.

      The allegations of Paragraph 275 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 275 of the Amended Complaint.

                                     276.




                                      - 77 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 78 of 207




      The allegations of Paragraph 276 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 276 of the Amended Complaint.

                                     277.

      The allegations of Paragraph 277 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 277 of the Amended Complaint.

                                     278.

      The allegations of Paragraph 278 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 278 of the Amended Complaint.

                                     279.

      The allegations of Paragraph 279 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 279 of the Amended Complaint.


                                      - 78 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 79 of 207




                                     280.

      The allegations of Paragraph 280 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 280 of the Amended Complaint.

                                     281.

      The allegations of Paragraph 281 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 281 of the Amended Complaint.

                                     282.

      The allegations of Paragraph 282 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 282 of the Amended Complaint.

                                     283.

      The allegations of Paragraph 283 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 79 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 80 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 283 of the Amended Complaint.

                                     284.

      The allegations of Paragraph 284 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 284 of the Amended Complaint.

                                     285.

      The allegations of Paragraph 285 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 285 of the Amended Complaint.

                                     286.

      The allegations of Paragraph 286 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 286 of the Amended Complaint.

                                     287.




                                      - 80 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 81 of 207




      The allegations of Paragraph 287 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 287 of the Amended Complaint.

                                     288.

      The allegations of Paragraph 288 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 288 of the Amended Complaint.

                                     289.

      The allegations of Paragraph 289 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 289 of the Amended Complaint.

                                     290.

      The allegations of Paragraph 290 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 290 of the Amended Complaint.


                                      - 81 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 82 of 207




                                     291.

      The allegations of Paragraph 291 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 291 of the Amended Complaint.

                                     292.

      The allegations of Paragraph 292 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 292 of the Amended Complaint.

                                     293.

      The allegations of Paragraph 293 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 293 of the Amended Complaint.

                                     294.

      The allegations of Paragraph 294 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 82 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 83 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 294 of the Amended Complaint.

                                     295.

      The allegations of Paragraph 295 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 295 of the Amended Complaint.

                                     296.

      The allegations of Paragraph 296 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 296 of the Amended Complaint.

                                     297.

      The allegations of Paragraph 297 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 297 of the Amended Complaint.

                                     298.




                                      - 83 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 84 of 207




      The allegations of Paragraph 298 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 298 of the Amended Complaint.

                                     299.

      The allegations of Paragraph 299 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 299 of the Amended Complaint.

                                     300.

      The allegations of Paragraph 300 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 300 of the Amended Complaint.

                                     301.

      The allegations of Paragraph 301 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 301 of the Amended Complaint.


                                      - 84 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 85 of 207




                                     302.

      The allegations of Paragraph 302 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 302 of the Amended Complaint.

                                     303.

      The allegations of Paragraph 303 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 303 of the Amended Complaint.

                                     304.

      The allegations of Paragraph 304 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 304 of the Amended Complaint.

                                     305.

      The allegations of Paragraph 305 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 85 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 86 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 305 of the Amended Complaint.

                                      306.

      The allegations of Paragraph 306 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 306 of the Amended Complaint.

                                      307.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 307 of the Amended Complaint.

                                      308.

      Defendants deny the allegations contained in Paragraph 308 of the Amended

Complaint.

                                      309.

      Defendants JHM Hotels Management, Inc., and LAXMI Druid Hills Hotel,

LLC admit they operated a hotel located at the stated address during the relevant

time periods. Defendant Auro Hotels Management denies it operated the hotel

during the relevant time period as the entity was not formed until October 2017.

                                      310.


                                       - 86 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 87 of 207




     As to these Defendants, Defendants deny the allegations contained in

Paragraph 310 of the Amended Complaint.

                                    311.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 311 of the Amended Complaint.

                                    312.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 312 of the Amended Complaint.

                                    313.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 313 of the Amended Complaint.

                                    314.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 314 of the Amended Complaint.

                                    315.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 315 of the Amended Complaint.

                                    316.




                                     - 87 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 88 of 207




     As to these Defendants, Defendants deny the allegations contained in

Paragraph 316 of the Amended Complaint.

                                  317.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 317 of the Amended Complaint.

                                  318.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 318 of the Amended Complaint.

                                  319.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 319 of the Amended Complaint.

                                  320.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 320 of the Amended Complaint.

                                  321.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 321 of the Amended Complaint.

                                  322.




                                   - 88 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 89 of 207




      The allegations of Paragraph 322 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 322 of the Amended Complaint.

                                     323.

      The allegations of Paragraph 323 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 323 of the Amended Complaint.

                                     324.

      The allegations of Paragraph 324 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 324 of the Amended Complaint.

                                     325.

      The allegations of Paragraph 325 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 325 of the Amended Complaint.


                                      - 89 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 90 of 207




                                     326.

      The allegations of Paragraph 326 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 326 of the Amended Complaint.

                                     327.

      This paragraph contains a legal conclusion to which no response is required.

To the extent a response is required, this paragraph is denied to the extent it

misstates the law.

                                     328.

      This paragraph contains a legal conclusion to which no response is required.

To the extent a response is required, this paragraph is denied to the extent it

misstates the law.

                                     329.

      This paragraph contains a legal conclusion to which no response is required.

To the extent a response is required, this paragraph is denied to the extent it

misstates the law.

                                     330.




                                      - 90 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 91 of 207




      This paragraph contains a legal conclusion to which no response is required.

To the extent a response is required, this paragraph is denied to the extent it

misstates the law.

                                        331.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 331 of the Amended Complaint.

                                        332.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 332 of the Amended Complaint.

                                        333.

      Defendants incorporate its responses to Paragraphs 1 through 332 as though

fully set forth herein.

                                        334.

      The allegations of Paragraph 334 of the Amended Complaint are not

directed at these Defendants.     In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 334 of the Amended Complaint.

                                        335.




                                         - 91 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 92 of 207




      The allegations of Paragraph 335 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 335 of the Amended Complaint.

                                     336.

      The allegations of Paragraph 336 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 336 of the Amended Complaint.

                                     337.

      The allegations of Paragraph 337 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 337 of the Amended Complaint.

                                     338.

      The allegations of Paragraph 338 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 338 of the Amended Complaint.


                                      - 92 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 93 of 207




                                     339.

      The allegations of Paragraph 339 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 339 of the Amended Complaint.

                                     340.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 340 of the Amended Complaint.

                                     341.

      Defendants incorporate its responses to Paragraphs 1 through 340 as though

fully set forth herein.

                                     342.

      The allegations of Paragraph 342 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 342 of the Amended Complaint.

                                     343.

      The allegations of Paragraph 343 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have


                                      - 93 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 94 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 343 of the Amended Complaint.

                                     344.

      The allegations of Paragraph 344 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 344 of the Amended Complaint.

                                     345.

      The allegations of Paragraph 345 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 345 of the Amended Complaint.

                                     346.

      The allegations of Paragraph 346 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 346 of the Amended Complaint.

                                     347.




                                      - 94 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 95 of 207




      The allegations of Paragraph 347 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 347 of the Amended Complaint.

                                      348.

      The allegations of Paragraph 348 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 348 of the Amended Complaint.

                                      349.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 349 of the Amended Complaint.

                                      350.

      Defendants incorporate its responses to Paragraphs 1 through 349 as though

fully set forth herein.

                                      351.

      The allegations of Paragraph 351 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have




                                       - 95 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 96 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 351 of the Amended Complaint.

                                     352.

      The allegations of Paragraph 352 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 352 of the Amended Complaint.

                                     353.

      The allegations of Paragraph 353 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 353 of the Amended Complaint.

                                     354.

      The allegations of Paragraph 354 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 354 of the Amended Complaint.

                                     355.




                                      - 96 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 97 of 207




      The allegations of Paragraph 355 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 355 of the Amended Complaint.

                                     356.

      The allegations of Paragraph 356 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 356 of the Amended Complaint.

                                     357.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 357 of the Amended Complaint.

                                     358.

      Defendants incorporate its responses to Paragraphs 1 through 357 as though

fully set forth herein.

                                     359.

      The allegations of Paragraph 359 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                      - 97 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 98 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 359 of the Amended Complaint.

                                     360.

      The allegations of Paragraph 360 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 360 of the Amended Complaint.

                                     361.

      The allegations of Paragraph 361 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 361 of the Amended Complaint.

                                     362.

      The allegations of Paragraph 362 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 362 of the Amended Complaint.

                                     363.




                                      - 98 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 99 of 207




      The allegations of Paragraph 363 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 363 of the Amended Complaint.

                                      364.

      The allegations of Paragraph 364 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 364 of the Amended Complaint.

                                      365.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 365 of the Amended Complaint.

                                      366.

      Defendants incorporate its responses to Paragraphs 1 through 365 as though

fully set forth herein.

                                      367.

      The allegations of Paragraph 367 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have




                                       - 99 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 100 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 367 of the Amended Complaint.

                                     368.

      The allegations of Paragraph 368 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 368 of the Amended Complaint.

                                     369.

      The allegations of Paragraph 369 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 369 of the Amended Complaint.

                                     370.

      The allegations of Paragraph 370 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 370 of the Amended Complaint.

                                     371.




                                     - 100 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 101 of 207




      The allegations of Paragraph 371 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 371 of the Amended Complaint.

                                     372.

      The allegations of Paragraph 372 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 372 of the Amended Complaint.

                                     373.

      The allegations of Paragraph 373 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 373 of the Amended Complaint.

                                     374.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 374 of the Amended Complaint.

                                     375.




                                     - 101 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 102 of 207




      Defendants incorporate its responses to Paragraphs 1 through 374 as though

fully set forth herein.

                                     376.

      The allegations of Paragraph 376 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 376 of the Amended Complaint.

                                     377.

      The allegations of Paragraph 377 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 377 of the Amended Complaint.

                                     378.

      The allegations of Paragraph 378 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 378 of the Amended Complaint.

                                     379.




                                     - 102 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 103 of 207




      The allegations of Paragraph 379 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 379 of the Amended Complaint.

                                     380.

      The allegations of Paragraph 380 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 380 of the Amended Complaint.

                                     381.

      The allegations of Paragraph 381 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 381 of the Amended Complaint.

                                     382.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 382 of the Amended Complaint.

                                     383.




                                     - 103 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 104 of 207




      Defendants incorporate its responses to Paragraphs 1 through 382 as though

fully set forth herein.

                                     384.

      The allegations of Paragraph 384 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 384 of the Amended Complaint.

                                     385.

      The allegations of Paragraph 385 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 385 of the Amended Complaint.

                                     386.

      The allegations of Paragraph 386 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 386 of the Amended Complaint.

                                     387.




                                     - 104 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 105 of 207




      The allegations of Paragraph 387 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 387 of the Amended Complaint.

                                     388.

      The allegations of Paragraph 388 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 388 of the Amended Complaint.

                                     389.

      The allegations of Paragraph 389 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 389 of the Amended Complaint.

                                     390.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 390 of the Amended Complaint.

                                     391.




                                     - 105 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 106 of 207




      Defendants incorporate its responses to Paragraphs 1 through 390 as though

fully set forth herein.

                                     392.

      The allegations of Paragraph 392 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 392 of the Amended Complaint.

                                     393.

      The allegations of Paragraph 393 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 393 of the Amended Complaint.

                                     394.

      The allegations of Paragraph 394 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 394 of the Amended Complaint.

                                     395.




                                     - 106 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 107 of 207




      The allegations of Paragraph 395 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 395 of the Amended Complaint.

                                      396.

      The allegations of Paragraph 396 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 396 of the Amended Complaint.

                                      397.

      The allegations of Paragraph 397 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 397 of the Amended Complaint.

                                      398.

      The allegations of Paragraph 398 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 398 of the Amended Complaint.


                                      - 107 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 108 of 207




                                     399.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 399 of the Amended Complaint.

                                     400.

      Defendants incorporate its responses to Paragraphs 1 through 399 as though

fully set forth herein.

                                     401.

      The allegations of Paragraph 401 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 401 of the Amended Complaint.

                                     402.

      The allegations of Paragraph 402 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 402 of the Amended Complaint.

                                     403.

      The allegations of Paragraph 403 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have


                                     - 108 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 109 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 403 of the Amended Complaint.

                                     404.

      The allegations of Paragraph 404 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 404 of the Amended Complaint.

                                     405.

      The allegations of Paragraph 405 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 405 of the Amended Complaint.

                                     406.

      The allegations of Paragraph 406 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 406 of the Amended Complaint.

                                     407.




                                     - 109 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 110 of 207




      As to these Defendants, Defendants deny the allegations contained in

Paragraph 407 of the Amended Complaint.

                                     408.

      Defendants incorporate its responses to Paragraphs 1 through 407 as though

fully set forth herein.

                                     409.

      The allegations of Paragraph 409 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 409 of the Amended Complaint.

                                     410.

      The allegations of Paragraph 410 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 410 of the Amended Complaint.

                                     411.

      The allegations of Paragraph 411 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 110 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 111 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 411 of the Amended Complaint.

                                     412.

      The allegations of Paragraph 412 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 412 of the Amended Complaint.

                                     413.

      The allegations of Paragraph 413 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 413 of the Amended Complaint.

                                     414.

      The allegations of Paragraph 414 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 414 of the Amended Complaint.

                                     415.




                                     - 111 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 112 of 207




      As to these Defendants, Defendants deny the allegations contained in

Paragraph 415 of the Amended Complaint.

                                     416.

      Defendants incorporate its responses to Paragraphs 1 through 415 as though

fully set forth herein.

                                     417.

      The allegations of Paragraph 417 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 417 of the Amended Complaint.

                                     418.

      The allegations of Paragraph 418 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 418 of the Amended Complaint.

                                     419.

      The allegations of Paragraph 419 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 112 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 113 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 419 of the Amended Complaint.

                                     420.

      The allegations of Paragraph 420 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 420 of the Amended Complaint.

                                     421.

      The allegations of Paragraph 421 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 421 of the Amended Complaint.

                                     422.

      The allegations of Paragraph 422 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 422 of the Amended Complaint.

                                     423.




                                     - 113 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 114 of 207




      The allegations of Paragraph 423 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 423 of the Amended Complaint.

                                     424.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 424 of the Amended Complaint.

                                     425.

      Defendants incorporate its responses to Paragraphs 1 through 424 as though

fully set forth herein.

                                     426.

      The allegations of Paragraph 426 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 426 of the Amended Complaint.

                                     427.

      The allegations of Paragraph 427 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 114 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 115 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 427 of the Amended Complaint.

                                     428.

      The allegations of Paragraph 428 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 428 of the Amended Complaint.

                                     429.

      The allegations of Paragraph 429 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 429 of the Amended Complaint.

                                     430.

      The allegations of Paragraph 430 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 430 of the Amended Complaint.

                                     431.




                                     - 115 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 116 of 207




      The allegations of Paragraph 431 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 431 of the Amended Complaint.

                                      432.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 432 of the Amended Complaint.

                                      433.

      Defendants incorporate its responses to Paragraphs 1 through 432 as though

fully set forth herein.

                                      434.

      The allegations of Paragraph 434 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 434 of the Amended Complaint.

                                      435.

      The allegations of Paragraph 435 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have




                                      - 116 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 117 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 435 of the Amended Complaint.

                                     436.

      The allegations of Paragraph 436 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 436 of the Amended Complaint.

                                     437.

      The allegations of Paragraph 437 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 437 of the Amended Complaint.

                                     438.

      The allegations of Paragraph 438 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 438 of the Amended Complaint.

                                     439.




                                     - 117 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 118 of 207




      The allegations of Paragraph 439 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 439 of the Amended Complaint.

                                     440.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 440 of the Amended Complaint.

                                     441.

      Defendants incorporate its responses to Paragraphs 1 through 440 as though

fully set forth herein.

                                     442.

      The allegations of Paragraph 442 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 442 of the Amended Complaint.

                                     443.

      The allegations of Paragraph 443 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 118 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 119 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 443 of the Amended Complaint.

                                     444.

      The allegations of Paragraph 444 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 444 of the Amended Complaint.

                                     445.

      The allegations of Paragraph 445 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 445 of the Amended Complaint.

                                     446.

      The allegations of Paragraph 446 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 446 of the Amended Complaint.

                                     447.




                                     - 119 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 120 of 207




      The allegations of Paragraph 447 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 447 of the Amended Complaint.

                                     448.

      The allegations of Paragraph 448 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 448 of the Amended Complaint.

                                     449.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 449 of the Amended Complaint.

                                     450.

      Defendants incorporate its responses to Paragraphs 1 through 449 as though

fully set forth herein.

                                     451.

      The allegations of Paragraph 451 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 120 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 121 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 451 of the Amended Complaint.

                                     452.

      The allegations of Paragraph 452 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 452 of the Amended Complaint.

                                     453.

      The allegations of Paragraph 453 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 453 of the Amended Complaint.

                                     454.

      The allegations of Paragraph 454 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 454 of the Amended Complaint.

                                     455.




                                     - 121 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 122 of 207




      The allegations of Paragraph 455 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 455 of the Amended Complaint.

                                     456.

      The allegations of Paragraph 456 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 456 of the Amended Complaint.

                                     457.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 457 of the Amended Complaint

                                     458.

      Defendants incorporate its responses to Paragraphs 1 through 457 as though

fully set forth herein.

                                     459.

      The allegations of Paragraph 459 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 122 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 123 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 459 of the Amended Complaint.

                                     460.

      The allegations of Paragraph 460 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 460 of the Amended Complaint.

                                     461.

      The allegations of Paragraph 461 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 461 of the Amended Complaint.

                                     462.

      The allegations of Paragraph 462 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 462 of the Amended Complaint.

                                     463.




                                     - 123 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 124 of 207




      The allegations of Paragraph 463 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 463 of the Amended Complaint.

                                      464.

      The allegations of Paragraph 464 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 464 of the Amended Complaint.

                                      465.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 465 of the Amended Complaint.

                                      466.

      Defendants incorporate its responses to Paragraphs 1 through 465 as though

fully set forth herein.

                                      467.

      The allegations of Paragraph 467 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have




                                      - 124 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 125 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 467 of the Amended Complaint.

                                     468.

      The allegations of Paragraph 468 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 468 of the Amended Complaint.

                                     469.

      The allegations of Paragraph 469 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 469 of the Amended Complaint.

                                     470.

      The allegations of Paragraph 470 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 470 of the Amended Complaint.

                                     471.




                                     - 125 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 126 of 207




      The allegations of Paragraph 471 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 471 of the Amended Complaint.

                                     472.

      The allegations of Paragraph 472 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 472 of the Amended Complaint.

                                     473.

      The allegations of Paragraph 473 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 473 of the Amended Complaint.

                                     474.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 474 of the Amended Complaint.

                                     475.




                                     - 126 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 127 of 207




      Defendants incorporate its responses to Paragraphs 1 through 474 as though

fully set forth herein.

                                     476.

      The allegations of Paragraph 476 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 476 of the Amended Complaint.

                                     477.

      The allegations of Paragraph 477 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 477 of the Amended Complaint.

                                     478.

      The allegations of Paragraph 478 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 478 of the Amended Complaint.

                                     479.




                                     - 127 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 128 of 207




      The allegations of Paragraph 479 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 479 of the Amended Complaint.

                                     480.

      The allegations of Paragraph 480 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 480 of the Amended Complaint.

                                     481.

      The allegations of Paragraph 481 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 481 of the Amended Complaint.

                                     482.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 482 of the Amended Complaint.

                                     483.




                                     - 128 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 129 of 207




      Defendants incorporate its responses to Paragraphs 1 through 482 as though

fully set forth herein.

                                     484.

      The allegations of Paragraph 484 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 484 of the Amended Complaint.

                                     485.

      The allegations of Paragraph 485 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 485 of the Amended Complaint.

                                     486.

      The allegations of Paragraph 486 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 486 of the Amended Complaint.

                                     487.




                                     - 129 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 130 of 207




      The allegations of Paragraph 487 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 487 of the Amended Complaint.

                                     488.

      The allegations of Paragraph 488 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 488 of the Amended Complaint.

                                     489.

      The allegations of Paragraph 489 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 489 of the Amended Complaint.

                                     490.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 490 of the Amended Complaint.

                                     491.




                                     - 130 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 131 of 207




      Defendants incorporate its responses to Paragraphs 1 through 490 as though

fully set forth herein.

                                     492.

      The allegations of Paragraph 492 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 492 of the Amended Complaint.

                                     493.

      The allegations of Paragraph 493 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 493 of the Amended Complaint.

                                     494.

      The allegations of Paragraph 494 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 494 of the Amended Complaint.

                                     495.




                                     - 131 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 132 of 207




      The allegations of Paragraph 495 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 495 of the Amended Complaint.

                                      496.

      The allegations of Paragraph 496 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 496 of the Amended Complaint.

                                      497.

      The allegations of Paragraph 497 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 497 of the Amended Complaint.

                                      498.

      The allegations of Paragraph 498 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 498 of the Amended Complaint.


                                      - 132 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 133 of 207




                                     499.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 499 of the Amended Complaint.

                                     500.

      Defendants incorporate its responses to Paragraphs 1 through 499 as though

fully set forth herein.

                                     501.

      The allegations of Paragraph 501 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 501 of the Amended Complaint.

                                     502.

      The allegations of Paragraph 502 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 502 of the Amended Complaint.

                                     503.

      The allegations of Paragraph 503 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have


                                     - 133 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 134 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 503 of the Amended Complaint.

                                     504.

      The allegations of Paragraph 504 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 504 of the Amended Complaint.

                                     505.

      The allegations of Paragraph 505 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 505 of the Amended Complaint.

                                     506.

      The allegations of Paragraph 506 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 506 of the Amended Complaint.

                                     507.




                                     - 134 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 135 of 207




      As to these Defendants, Defendants deny the allegations contained in

Paragraph 507 of the Amended Complaint.

                                    508.

      Defendants incorporate its responses to Paragraphs 1 through 507 as though

fully set forth herein.

                                    509.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 509 of the Amended Complaint.

                                    510.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 510 of the Amended Complaint.

                                    511.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 511 of the Amended Complaint.

                                    512.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 512 of the Amended Complaint.

                                    513.




                                     - 135 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 136 of 207




      As to these Defendants, Defendants deny the allegations contained in

Paragraph 513 of the Amended Complaint.

                                     514.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 514 of the Amended Complaint.

                                     515.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 515 of the Amended Complaint.

                                     516.

      Defendants incorporate its responses to Paragraphs 1 through 515 as though

fully set forth herein.

                                     517.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 517 of the Amended Complaint.

                                     518.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 518 of the Amended Complaint.

                                     519.




                                     - 136 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 137 of 207




     As to these Defendants, Defendants deny the allegations contained in

Paragraph 519 of the Amended Complaint.

                                  520.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 520 of the Amended Complaint.

                                  521.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 521 of the Amended Complaint.

                                  522.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 522 of the Amended Complaint.

                                  523.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 523 of the Amended Complaint.

                                  524.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 524 of the Amended Complaint.

                                  525.




                                   - 137 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 138 of 207




      Defendants incorporate its responses to Paragraphs 1 through 524 as though

fully set forth herein.

                                    526.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 526 of the Amended Complaint.

                                    527.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 527 of the Amended Complaint.

                                    528.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 528 of the Amended Complaint.

                                    529.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 529 of the Amended Complaint.

                                    530.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 530 of the Amended Complaint.

                                    531.




                                     - 138 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 139 of 207




      As to these Defendants, Defendants deny the allegations contained in

Paragraph 531 of the Amended Complaint.

                                     532.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 532 of the Amended Complaint.

                                     533.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 533 of the Amended Complaint.

                                     534.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 534 of the Amended Complaint.

                                     535.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 535 of the Amended Complaint.

                                     536.

      This paragraph contains a legal conclusion to which no response is required.

To the extent a response is required, this paragraph is denied to the extent it

misstates the law.

                                     537.


                                      - 139 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 140 of 207




      This paragraph contains a legal conclusion to which no response is required.

To the extent a response is required, this paragraph is denied to the extent it

misstates the law.

                                     538.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 538 of the Amended Complaint.

                                     539.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 539 of the Amended Complaint.

                                     540.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 540 of the Amended Complaint.

                                     541.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 541 of the Amended Complaint.

                                     542.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 542 of the Amended Complaint.

                                     543.


                                      - 140 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 141 of 207




     As to these Defendants, Defendants deny the allegations contained in

Paragraph 543 of the Amended Complaint.

                                    544.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 544 of the Amended Complaint.

                                    545.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 545 of the Amended Complaint.

                                    546.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 546 of the Amended Complaint.

                                    547.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 547 of the Amended Complaint.

                                    548.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 548 of the Amended Complaint.

                                    549.




                                    - 141 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 142 of 207




     As to these Defendants, Defendants deny the allegations contained in

Paragraph 549 of the Amended Complaint.

                                  550.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 550 of the Amended Complaint.

                                  551.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 551 of the Amended Complaint.

                                  552.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 552 of the Amended Complaint.

                                  553.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 553 of the Amended Complaint.

                                  554.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 554 of the Amended Complaint.

                                  555.




                                   - 142 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 143 of 207




     As to these Defendants, Defendants deny the allegations contained in

Paragraph 555 of the Amended Complaint.

                                  556.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 556 of the Amended Complaint.

                                  557.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 557 of the Amended Complaint.

                                  558.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 558 of the Amended Complaint.

                                  559.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 559 of the Amended Complaint.

                                  560.

     As to these Defendants, Defendants deny the allegations contained in

Paragraph 560 of the Amended Complaint.

                                  561.




                                   - 143 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 144 of 207




      Defendants incorporate its responses to Paragraphs 1 through 560 as though

fully set forth herein.

                                      562.

      The allegations of Paragraph 562 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 562 of the Amended Complaint.

                                      563.

      The allegations of Paragraph 563 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 563 of the Amended Complaint.

                                      564.

      The allegations of Paragraph 564 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 564 of the Amended Complaint.

                                      565.




                                      - 144 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 145 of 207




      The allegations of Paragraph 565 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 565 of the Amended Complaint.

                                     566.

      The allegations of Paragraph 566 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 566 of the Amended Complaint.

                                     567.

      The allegations of Paragraph 567 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 567 of the Amended Complaint.

                                     568.

      The allegations of Paragraph 568 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 568 of the Amended Complaint.


                                     - 145 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 146 of 207




                                     569.

      The allegations of Paragraph 569 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 569 of the Amended Complaint.

                                     570.

      The allegations of Paragraph 570 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 570 of the Amended Complaint.

                                     571.

      Defendants incorporate its responses to Paragraphs 1 through 570 as though

fully set forth herein.

                                     572.

      The allegations of Paragraph 572 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 572 of the Amended Complaint.

                                     573.


                                     - 146 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 147 of 207




      The allegations of Paragraph 573 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 573 of the Amended Complaint.

                                     574.

      The allegations of Paragraph 574 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 574 of the Amended Complaint.

                                     575.

      The allegations of Paragraph 575 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 575 of the Amended Complaint.

                                     576.

      The allegations of Paragraph 576 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 576 of the Amended Complaint.


                                     - 147 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 148 of 207




                                      577.

      Defendants incorporate its responses to Paragraphs 1 through 576 as though

fully set forth herein.

                                      578.

      The allegations of Paragraph 578 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 578 of the Amended Complaint.

                                      579.

      The allegations of Paragraph 579 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 579 of the Amended Complaint.

                                      580.

      The allegations of Paragraph 580 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 580 of the Amended Complaint.

                                      581.


                                      - 148 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 149 of 207




      The allegations of Paragraph 581 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 581 of the Amended Complaint.

                                     582.

      The allegations of Paragraph 582 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 582 of the Amended Complaint.

                                     583.

      The allegations of Paragraph 583 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 583 of the Amended Complaint.

                                     584.

      The allegations of Paragraph 584 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 584 of the Amended Complaint.


                                     - 149 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 150 of 207




                                     585.

      The allegations of Paragraph 585 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 585 of the Amended Complaint.

                                     586.

      The allegations of Paragraph 586 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 586 of the Amended Complaint.

                                     587.

      Defendants incorporate its responses to Paragraphs 1 through 586 as though

fully set forth herein.

                                     588.

      The allegations of Paragraph 588 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 588 of the Amended Complaint.

                                     589.


                                     - 150 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 151 of 207




      The allegations of Paragraph 589 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 589 of the Amended Complaint.

                                     590.

      The allegations of Paragraph 590 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 590 of the Amended Complaint.

                                     591.

      The allegations of Paragraph 591 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 591 of the Amended Complaint.

                                     592.

      The allegations of Paragraph 592 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 592 of the Amended Complaint.


                                     - 151 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 152 of 207




                                     593.

      The allegations of Paragraph 593 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 593 of the Amended Complaint.

                                     594.

      Defendants incorporate its responses to Paragraphs 1 through 593 as though

fully set forth herein.

                                     595.

      The allegations of Paragraph 595 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 595 of the Amended Complaint.

                                     596.

      The allegations of Paragraph 596 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 596 of the Amended Complaint.

                                     597.


                                     - 152 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 153 of 207




      The allegations of Paragraph 597 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 597 of the Amended Complaint.

                                      598.

      The allegations of Paragraph 598 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 598 of the Amended Complaint.

                                      599.

      The allegations of Paragraph 599 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 599 of the Amended Complaint.

                                      600.

      The allegations of Paragraph 600 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 600 of the Amended Complaint.


                                      - 153 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 154 of 207




                                     601.

      The allegations of Paragraph 601 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 601 of the Amended Complaint.

                                     602.

      The allegations of Paragraph 602 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 602 of the Amended Complaint.

                                     603.

      The allegations of Paragraph 603 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 603 of the Amended Complaint.

                                     604.

      Defendants incorporate its responses to Paragraphs 1 through 603 as though

fully set forth herein.

                                     605.


                                     - 154 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 155 of 207




      The allegations of Paragraph 605 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 605 of the Amended Complaint.

                                     606.

      The allegations of Paragraph 606 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 606 of the Amended Complaint.

                                     607.

      The allegations of Paragraph 607 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 607 of the Amended Complaint.

                                     608.

      The allegations of Paragraph 608 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 608 of the Amended Complaint.


                                     - 155 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 156 of 207




                                     609.

      The allegations of Paragraph 609 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 609 of the Amended Complaint.

                                     610.

      The allegations of Paragraph 610 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 610 of the Amended Complaint.

                                     611.

      Defendants incorporate its responses to Paragraphs 1 through 610 as though

fully set forth herein.

                                     612.

      The allegations of Paragraph 612 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 612 of the Amended Complaint.

                                     613.


                                     - 156 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 157 of 207




      The allegations of Paragraph 613 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 613 of the Amended Complaint.

                                      614.

      The allegations of Paragraph 614 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 614 of the Amended Complaint.

                                      615.

      The allegations of Paragraph 615 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 615 of the Amended Complaint.

                                      616.

      The allegations of Paragraph 616 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 616 of the Amended Complaint.


                                      - 157 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 158 of 207




                                     617.

      The allegations of Paragraph 617 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 617 of the Amended Complaint.

                                     618.

      The allegations of Paragraph 618 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 618 of the Amended Complaint.

                                     619.

      The allegations of Paragraph 619 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 619 of the Amended Complaint.

                                     620.

      The allegations of Paragraph 620 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 158 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 159 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 620 of the Amended Complaint.

                                     621.

      Defendants incorporate its responses to Paragraphs 1 through 620 as though

fully set forth herein.

                                     622.

      The allegations of Paragraph 622 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 622 of the Amended Complaint.

                                     623.

      The allegations of Paragraph 623 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 623 of the Amended Complaint.

                                     624.

      The allegations of Paragraph 624 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 159 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 160 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 624 of the Amended Complaint.

                                     625.

      The allegations of Paragraph 625 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 625 of the Amended Complaint.

                                     626.

      The allegations of Paragraph 626 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 626 of the Amended Complaint.

                                     627.

      The allegations of Paragraph 627 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 627 of the Amended Complaint.

                                     628.




                                     - 160 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 161 of 207




      Defendants incorporate its responses to Paragraphs 1 through 627 as though

fully set forth herein.

                                      629.

      The allegations of Paragraph 629 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 629 of the Amended Complaint.

                                      630.

      The allegations of Paragraph 630 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 630 of the Amended Complaint.

                                      631.

      The allegations of Paragraph 631 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 631 of the Amended Complaint.

                                      632.




                                      - 161 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 162 of 207




      The allegations of Paragraph 632 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 632 of the Amended Complaint.

                                     633.

      The allegations of Paragraph 633 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 633 of the Amended Complaint.

                                     634.

      The allegations of Paragraph 634 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 634 of the Amended Complaint.

                                     635.

      The allegations of Paragraph 635 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 635 of the Amended Complaint.


                                     - 162 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 163 of 207




                                     636.

      The allegations of Paragraph 636 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 636 of the Amended Complaint.

                                     637.

      The allegations of Paragraph 637 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 637 of the Amended Complaint.

                                     638.

      Defendants incorporate its responses to Paragraphs 1 through 637 as though

fully set forth herein.

                                     639.

      The allegations of Paragraph 639 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 639 of the Amended Complaint.

                                     640.


                                     - 163 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 164 of 207




      The allegations of Paragraph 640 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 640 of the Amended Complaint.

                                     641.

      The allegations of Paragraph 641 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 641 of the Amended Complaint.

                                     642.

      The allegations of Paragraph 642 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 642 of the Amended Complaint.

                                     643.

      The allegations of Paragraph 643 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 643 of the Amended Complaint.


                                     - 164 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 165 of 207




                                      644.

      The allegations of Paragraph 644 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 644 of the Amended Complaint.

                                      645.

      Defendants incorporate its responses to Paragraphs 1 through 644 as though

fully set forth herein.

                                      646.

      The allegations of Paragraph 646 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 646 of the Amended Complaint.

                                      647.

      The allegations of Paragraph 647 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 647 of the Amended Complaint.

                                      648.


                                      - 165 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 166 of 207




      The allegations of Paragraph 648 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 648 of the Amended Complaint.

                                     649.

      The allegations of Paragraph 649 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 649 of the Amended Complaint.

                                     650.

      The allegations of Paragraph 650 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 650 of the Amended Complaint.

                                     651.

      The allegations of Paragraph 651 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 651 of the Amended Complaint.


                                     - 166 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 167 of 207




                                     652.

      The allegations of Paragraph 652 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 652 of the Amended Complaint.

                                     653.

      The allegations of Paragraph 653 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 653 of the Amended Complaint.

                                     654.

      The allegations of Paragraph 654 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 654 of the Amended Complaint.

                                     655.

      Defendants incorporate its responses to Paragraphs 1 through 654 as though

fully set forth herein.

                                     656.


                                     - 167 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 168 of 207




      The allegations of Paragraph 656 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 656 of the Amended Complaint.

                                     657.

      The allegations of Paragraph 657 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 657 of the Amended Complaint.

                                     658.

      The allegations of Paragraph 658 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 658 of the Amended Complaint.

                                     659.

      The allegations of Paragraph 659 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 659 of the Amended Complaint.


                                     - 168 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 169 of 207




                                      660.

      The allegations of Paragraph 660 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 660 of the Amended Complaint.

                                      661.

      The allegations of Paragraph 661 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 661 of the Amended Complaint.

                                      662.

      Defendants incorporate its responses to Paragraphs 1 through 661 as though

fully set forth herein.

                                      663.

      The allegations of Paragraph 663 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 663 of the Amended Complaint.

                                      664.


                                      - 169 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 170 of 207




      The allegations of Paragraph 664 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 664 of the Amended Complaint.

                                     665.

      The allegations of Paragraph 665 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 665 of the Amended Complaint.

                                     666.

      The allegations of Paragraph 666 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 666 of the Amended Complaint.

                                     667.

      The allegations of Paragraph 667 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 667 of the Amended Complaint.


                                     - 170 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 171 of 207




                                     668.

      The allegations of Paragraph 668 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 668 of the Amended Complaint.

                                     669.

      The allegations of Paragraph 669 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 669 of the Amended Complaint.

                                     670.

      The allegations of Paragraph 670 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 670 of the Amended Complaint.

                                     671.

      The allegations of Paragraph 671 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 171 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 172 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 671 of the Amended Complaint.

                                     672.

      Defendants incorporate its responses to Paragraphs 1 through 671 as though

fully set forth herein.

                                     673.

      The allegations of Paragraph 673 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 673 of the Amended Complaint.

                                     674.

      The allegations of Paragraph 674 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 674 of the Amended Complaint.

                                     675.

      The allegations of Paragraph 675 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 172 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 173 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 675 of the Amended Complaint.

                                     676.

      The allegations of Paragraph 676 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 676 of the Amended Complaint.

                                     677.

      The allegations of Paragraph 677 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 677 of the Amended Complaint.

                                     678.

      The allegations of Paragraph 678 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 678 of the Amended Complaint.

                                     679.




                                     - 173 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 174 of 207




      Defendants incorporate its responses to Paragraphs 1 through 678 as though

fully set forth herein.

                                     680.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 680 of the Amended Complaint.

                                     681.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 681 of the Amended Complaint.

                                     682.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 682 of the Amended Complaint.

                                     683.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 683 of the Amended Complaint.

                                     684.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 684 of the Amended Complaint.

                                     685.




                                     - 174 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 175 of 207




      As to these Defendants, Defendants deny the allegations contained in

Paragraph 685 of the Amended Complaint.

                                    686.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 686 of the Amended Complaint.

                                    687.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 687 of the Amended Complaint.

                                    688.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 688 of the Amended Complaint.

                                    689.

      Defendants incorporate its responses to Paragraphs 1 through 688 as though

fully set forth herein.

                                    690.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 690 of the Amended Complaint.

                                    691.




                                     - 175 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 176 of 207




      As to these Defendants, Defendants deny the allegations contained in

Paragraph 691 of the Amended Complaint.

                                    692.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 692 of the Amended Complaint.

                                    693.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 693 of the Amended Complaint.

                                    694.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 694 of the Amended Complaint.

                                    695.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 695 of the Amended Complaint.

                                    696.

      Defendants incorporate its responses to Paragraphs 1 through 695 as though

fully set forth herein.

                                    697.




                                     - 176 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 177 of 207




      The allegations of Paragraph 697 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 697 of the Amended Complaint.

                                     698.

      The allegations of Paragraph 698 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 698 of the Amended Complaint.

                                     699.

      The allegations of Paragraph 699 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 699 of the Amended Complaint.

                                     700.

      The allegations of Paragraph 700 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 700 of the Amended Complaint.


                                     - 177 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 178 of 207




                                     701.

      The allegations of Paragraph 701 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 701 of the Amended Complaint.

                                     702.

      The allegations of Paragraph 702 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 702 of the Amended Complaint.

                                     703.

      The allegations of Paragraph 703 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 703 of the Amended Complaint.

                                     704.

      The allegations of Paragraph 704 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 178 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 179 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 704 of the Amended Complaint.

                                     705.

      The allegations of Paragraph 705 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 705 of the Amended Complaint.

                                     706.

      The allegations of Paragraph 706 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 706 of the Amended Complaint.

                                     707.

      The allegations of Paragraph 707 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 707 of the Amended Complaint.

                                     708.




                                     - 179 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 180 of 207




      The allegations of Paragraph 708 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 708 of the Amended Complaint.

                                     709.

      Defendants incorporate its responses to Paragraphs 1 through 708 as though

fully set forth herein.

                                     710.

      The allegations of Paragraph 710 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 710 of the Amended Complaint.

                                     711.

      The allegations of Paragraph 711 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 711 of the Amended Complaint.

                                     712.




                                     - 180 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 181 of 207




      The allegations of Paragraph 712 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 712 of the Amended Complaint.

                                      713.

      The allegations of Paragraph 713 of the Amended Complaint are not

directed at these Defendants. In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 713 of the Amended Complaint.

                                      714.

      The allegations of Paragraph 714 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 714 of the Amended Complaint.

                                      715.

      The allegations of Paragraph 715 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 715 of the Amended Complaint.


                                      - 181 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 182 of 207




                                     716.

      The allegations of Paragraph 716 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 716 of the Amended Complaint.

                                     717.

      The allegations of Paragraph 717 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 717 of the Amended Complaint.

                                     718.

      The allegations of Paragraph 718 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 718 of the Amended Complaint.

                                     719.

      The allegations of Paragraph 719 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 182 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 183 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 719 of the Amended Complaint.

                                     720.

      The allegations of Paragraph 720 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 720 of the Amended Complaint.

                                     721.

      The allegations of Paragraph 721 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 721 of the Amended Complaint.

                                     722.

      Defendants incorporate its responses to Paragraphs 1 through 721 as though

fully set forth herein.

                                     723.

      The allegations of Paragraph 723 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 183 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 184 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 723 of the Amended Complaint.

                                     724.

      The allegations of Paragraph 724 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 724 of the Amended Complaint.

                                     725.

      The allegations of Paragraph 725 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 725 of the Amended Complaint.

                                     726.

      The allegations of Paragraph 726 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 726 of the Amended Complaint.

                                     727.




                                     - 184 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 185 of 207




      The allegations of Paragraph 727 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 727 of the Amended Complaint.

                                     728.

      The allegations of Paragraph 728 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 728 of the Amended Complaint.

                                     729.

      The allegations of Paragraph 729 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 729 of the Amended Complaint.

                                     730.

      The allegations of Paragraph 730 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 730 of the Amended Complaint.


                                     - 185 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 186 of 207




                                     731.

      The allegations of Paragraph 731 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 731 of the Amended Complaint.

                                     732.

      The allegations of Paragraph 732 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 732 of the Amended Complaint.

                                     733.

      The allegations of Paragraph 733 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 733 of the Amended Complaint.

                                     734.

      The allegations of Paragraph 734 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 186 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 187 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 734 of the Amended Complaint.

                                     735.

      Defendants incorporate its responses to Paragraphs 1 through 734 as though

fully set forth herein.

                                     736.

      The allegations of Paragraph 736 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 736 of the Amended Complaint.

                                     737.

      The allegations of Paragraph 737 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 737 of the Amended Complaint.

                                     738.

      The allegations of Paragraph 738 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 187 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 188 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 738 of the Amended Complaint.

                                     739.

      The allegations of Paragraph 739 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 739 of the Amended Complaint.

                                     740.

      The allegations of Paragraph 740 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 740 of the Amended Complaint.

                                     741.

      The allegations of Paragraph 741 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 741 of the Amended Complaint.

                                     742.




                                     - 188 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 189 of 207




      The allegations of Paragraph 742 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 742 of the Amended Complaint.

                                     743.

      The allegations of Paragraph 743 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 743 of the Amended Complaint.

                                     744.

      The allegations of Paragraph 744 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 744 of the Amended Complaint.

                                     745.

      The allegations of Paragraph 745 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 745 of the Amended Complaint.


                                     - 189 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 190 of 207




                                     746.

      The allegations of Paragraph 746 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 746 of the Amended Complaint.

                                     747.

      The allegations of Paragraph 747 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 747 of the Amended Complaint.

                                     748.

      Defendants incorporate its responses to Paragraphs 1 through 747 as though

fully set forth herein.

                                     749.

      The allegations of Paragraph 749 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 749 of the Amended Complaint.

                                     750.


                                     - 190 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 191 of 207




      The allegations of Paragraph 750 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 750 of the Amended Complaint.

                                     751.

      The allegations of Paragraph 751 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 751 of the Amended Complaint.

                                     752.

      The allegations of Paragraph 752 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 752 of the Amended Complaint.

                                     753.

      The allegations of Paragraph 753 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 753 of the Amended Complaint.


                                     - 191 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 192 of 207




                                     754.

      The allegations of Paragraph 754 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 754 of the Amended Complaint.

                                     755.

      The allegations of Paragraph 755 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 755 of the Amended Complaint.

                                     756.

      The allegations of Paragraph 756 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 756 of the Amended Complaint.

                                     757.

      The allegations of Paragraph 757 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 192 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 193 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 757 of the Amended Complaint.

                                     758.

      The allegations of Paragraph 758 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 758 of the Amended Complaint.

                                     759.

      The allegations of Paragraph 759 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 759 of the Amended Complaint.

                                     760.

      The allegations of Paragraph 760 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 760 of the Amended Complaint.

                                     761.




                                     - 193 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 194 of 207




      Defendants incorporate its responses to Paragraphs 1 through 760 as though

fully set forth herein.

                                     762.

      The allegations of Paragraph 762 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 762 of the Amended Complaint.

                                     763.

      The allegations of Paragraph 763 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 763 of the Amended Complaint.

                                     764.

      The allegations of Paragraph 764 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 764 of the Amended Complaint.

                                     765.




                                     - 194 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 195 of 207




      The allegations of Paragraph 765 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 765 of the Amended Complaint.

                                     766.

      The allegations of Paragraph 766 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 766 of the Amended Complaint.

                                     767.

      The allegations of Paragraph 767 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 767 of the Amended Complaint.

                                     768.

      The allegations of Paragraph 768 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 768 of the Amended Complaint.


                                     - 195 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 196 of 207




                                     769.

      The allegations of Paragraph 769 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 769 of the Amended Complaint.

                                     770.

      The allegations of Paragraph 770 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 770 of the Amended Complaint.

                                     771.

      The allegations of Paragraph 771 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 771 of the Amended Complaint.

                                     772.

      The allegations of Paragraph 772 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 196 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 197 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 772 of the Amended Complaint.

                                      773.

      The allegations of Paragraph 773 of the Amended Complaint are not

directed at these Defendants.    In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 773 of the Amended Complaint.

                                      774.

      Defendants incorporate its responses to Paragraphs 1 through 773 as though

fully set forth herein.

                                      775.

      Defendants JHM Hotels Management, Inc., and LAXMI Druid Hills Hotel,

LLC admit they operated a hotel located at the stated address during the relevant

time periods. Defendant Auro Hotels Management denies it operated the hotel

during the relevant time period as the entity was not formed until October 2017.

                                      776.

      Defendants JHM Hotels Management, Inc., and LAXMI Druid Hills Hotel,

LLC admit they operated a hotel located at the stated address during the relevant




                                      - 197 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 198 of 207




time periods. Defendant Auro Hotels Management denies it operated the hotel

during the relevant time period as the entity was not formed until October 2017.

                                      777.

      Defendants JHM Hotels Management, Inc., and LAXMI Druid Hills Hotel,

LLC admit they operated a hotel located at the stated address during the relevant

time periods. Defendant Auro Hotels Management denies it operated the hotel

during the relevant time period as the entity was not formed until October 2017.

                                      778.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 778 of the Amended Complaint.

                                      779.

      Defendants JHM Hotels Management, Inc., and LAXMI Druid Hills Hotel,

LLC admit they operated a hotel located at the stated address during the relevant

time periods. Defendant Auro Hotels Management denies it operated the hotel

during the relevant time period as the entity was not formed until October 2017.

                                      780.

      Defendants JHM Hotels Management, Inc., and LAXMI Druid Hills Hotel,

LLC admit they operated a hotel located at the stated address during the relevant




                                      - 198 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 199 of 207




time periods. Defendant Auro Hotels Management denies it operated the hotel

during the relevant time period as the entity was not formed until October 2017.

                                      781.

      Defendants JHM Hotels Management, Inc., and LAXMI Druid Hills Hotel,

LLC admit they operated a hotel located at the stated address during the relevant

time periods. Defendant Auro Hotels Management denies it operated the hotel

during the relevant time period as the entity was not formed until October 2017.

                                      782.

      This paragraph contains a legal conclusion to which no response is required.

To the extent a response is required, this paragraph is denied to the extent it

misstates the law.

                                      783.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 783 of the Amended Complaint.

                                      784.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 784 of the Amended Complaint.

                                      785.




                                      - 199 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 200 of 207




      As to these Defendants, Defendants deny the allegations contained in

Paragraph 785 of the Amended Complaint.

                                     786.

      As to these Defendants, Defendants deny the allegations contained in

Paragraph 786 of the Amended Complaint.

                                     787.

      Defendants incorporate its responses to Paragraphs 1 through 786 as though

fully set forth herein.

                                     788.

      The allegations of Paragraph 788 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 788 of the Amended Complaint.

                                     789.

      The allegations of Paragraph 789 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 789 of the Amended Complaint.

                                     790.


                                     - 200 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 201 of 207




      The allegations of Paragraph 790 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 790 of the Amended Complaint.

                                     791.

      The allegations of Paragraph 791 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 791 of the Amended Complaint.

                                     792.

      The allegations of Paragraph 792 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 792 of the Amended Complaint.

                                     793.

      The allegations of Paragraph 793 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 793 of the Amended Complaint.


                                     - 201 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 202 of 207




                                     794.

      The allegations of Paragraph 794 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 794 of the Amended Complaint.

                                     795.

      The allegations of Paragraph 795 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 795 of the Amended Complaint.

                                     796.

      The allegations of Paragraph 796 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 796 of the Amended Complaint.

                                     797.

      The allegations of Paragraph 797 of the Amended Complaint are not

directed at these Defendants.   In further responding, Defendants do not have




                                     - 202 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 203 of 207




sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 797 of the Amended Complaint.

                                       798.

      The allegations of Paragraph 798 of the Amended Complaint are not

directed at these Defendants.     In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 798 of the Amended Complaint.

                                       799.

      The allegations of Paragraph 799 of the Amended Complaint are not

directed at these Defendants.     In further responding, Defendants do not have

sufficient knowledge or information which to either admit or deny the allegations

in Paragraph 799 of the Amended Complaint.

      Wherefore, Defendants LAXMI DRUID HILLS HOTEL, LLC, JHM

HOTELS MANAGEMENT, INC., and AURO HOTELS MANAGEMENT, LLC,

having fully answered the Plaintiff’s Complaint pray that they be discharged of the

Plaintiff’s Complaint on all the aforesaid defenses, and that judgment be entered in

favor of Defendants and against the Plaintiff, with all costs cast upon the Plaintiff.

Defendants pray that:

      (a) Plaintiff’s Complaint be dismissed;


                                        - 203 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 204 of 207




     (b) That Defendants have a jury of 12 for a trial of this case; and

     (c) Any further relief this Court deems as proper

     This 17th day of December 2019.

                                      Respectfully submitted,

                                      SWIFT, CURRIE, McGHEE & HIERS

                                      By: /s/ Pamela N. Lee
                                          Pamela N. Lee
                                          Georgia State Bar No. 198981
                                          Rachel W. Mathews
                                          Georgia State Bar No. 537964
                                          Attorneys for Defendants Laxmi
                                          Druid Hills Hotel, LLC, JHM
                                          Hotels Management, Inc. and Auro
                                          Hotels Management, LLC

Swift, Currie, McGhee & Hiers, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404.888.6162
Fax: 404.888.6199
pamela.lee@swiftcurrie.com
rachel.mathews@swiftcurrie.com




                                      - 204 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 205 of 207




                     CERTIFICATE OF COMPLIANCE

      I hereby certify this document was prepared in accordance with Court Rule

L.R. 5.1B, N.D. Ga., in the Times New Roman (14 point) font.


                                     By: /s/ Pamela N. Lee
                                     Pamela N. Lee
                                     Georgia State Bar No. 198981
                                     Rachel W. Mathews
                                     Georgia State Bar No. 537964
                                     Attorneys for Defendants Laxmi Druid
                                     Hills   Hotel,    LLC,     JHM Hotels
                                     Management, Inc. and Auro Hotels
                                     Management, LLC

Swift, Currie, McGhee & Hiers, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404.888.6162
Fax: 404.888.6199
pamela.lee@swiftcurrie.com
rachel.mathews@swiftcurrie.com




                                     - 205 -
    Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 206 of 207




                         CERTIFICATE OF SERVICE

      This is to certify that on the 17th day of December, 2019, I have caused to be

served upon counsel for all parties a true and correct copy of the foregoing LAXMI

DRUID HILLS HOTEL, LLC, JHM HOTELS MANAGEMENT, INC., and

AURO HOTELS MANAGEMENT, LLC.’S, ANSWER AND AFFIRMATIVE

DEFENSES by filing same through use of the Court’s online filing system, the

CM/ECF system for the United States District Court for the Northern District of

Georgia, which will serve all counsel of record.

      This 17th day of December, 2019.

                                Respectfully submitted,

                                By: /s/ Pamela N. Lee
                                    Pamela N. Lee
                                    Georgia State Bar No. 198981
                                    Rachel W. Mathews
                                    Georgia State Bar No. 537964
                                    Attorneys for Defendants Laxmi Druid
                                    Hills    Hotel,   LLC,     JHM Hotels
                                    Management, Inc. and Auro Hotels
                                    Management, LLC

Swift, Currie, McGhee & Hiers, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404.888.6162
Fax: 404.888.6199
pamela.lee@swiftcurrie.com
rachel.mathews@swiftcurrie.com

                                       - 206 -
     Case 1:19-cv-03840-WMR Document 167 Filed 12/17/19 Page 207 of 207




                                   - 207 -
4187430v.1
